DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-12, 14, 15, 17-23 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to methods and apparatuses for video encoding and decoding.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein the syntax element flag indicates whether or not there is a picture header (PH) NAL unit for the coded picture that comprises the VCL NAL unit, each VCL NAL unit comprises a slice header that comprises the syntax element flag.” 
Hendry (WO 2021137588 A1), the closest prior art of record founded, discloses many of the limitations of the claims. However, Hendry, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
Independent claim 15 recites features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-8, 10-12, 14, 17-23 and 25-27 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486